Citation Nr: 1824736	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-07 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Although the Veteran has relocated to Florida, jurisdiction in this matter remains with the Detroit RO.

In March 2016, the Board remanded the issues of service connection for hypertension and bilateral hearing loss for a VA examination.  Additionally, the Board remanded the Veteran's claim for service connection for a hernia, as it was unclear from the record whether the Veteran was already service-connected for this condition.  In a June 2016 Supplemental Statement of the Case (SSOC), the RO determined that the Veteran was, in fact, already service connected for a hernia, and as such, found that the Veteran's service connection claim for a hernia was moot.  In July 2016, the Veteran withdrew his claims for service connection for hypertension and hernia.  Therefore, the only claim remaining on appeal is that of hearing loss.

The issue of an increased rating for hernia has been raised by the record in an October 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran asserts that his bilateral hearing loss is due to noise exposure he experienced in military service.  A September 1979 private treatment record noted the Veteran to have a slight decrease of hearing, and a May 2016 VA examination noted the Veteran to experience bilateral sensorineural hearing loss.  Thus, the Board finds the Veteran to have a current diagnosis of sensorineural hearing loss.

The Veteran's service personnel records, which indicate that he worked in the air submarine squadron, reflect that the Veteran would have been exposed to noise during active service from aircraft and electronics.  Additionally, an August 1987 private treatment record notes that the Veteran "was exposed to a lot of noise in the service."  Therefore, his allegations of in-service noise exposure are consistent with the circumstances of his service, and are considered credible.  38 U.S.C. §1154.

VA regulations do not require hearing loss for VA purposes to be present during service.  Rather, hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.

Here, the Veteran served on active duty and reported that he had noise exposure while working in the air antisubmarine squadron at the Da Nang Air Base.  As such, the Veteran has credibly and competently reported perceiving a decrease in hearing acuity during and since service due to noise exposure during his active service.

The Board is quite satisfied that this evidence is consistent with a finding of continuity of symptomatology.  As such, the criteria for service connection for bilateral hearing loss are considered to have been met, and service connection is granted.

ORDER

Service connection for bilateral hearing loss is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


